Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1, 5-8, 11, 12, 15-18, 20, 22 is withdrawn in view of the newly discovered reference(s) to Hamberg and Thomas .  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 5, 8, and 22 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hamberg 6,487,978. Hamberg discloses a hook for selectively connecting with a support structure defining a plurality of apertures, wherein the hook is repeatably and releasably connected to one aperture in the support structure, the hook comprising: a first bar having flat first and second sides and length that positions a lower end of the first bar rearward and below the one aperture in the support structure when the hook is releasably connected to the support structure; and a second bar having a length that positions a lower end of the second bar forward and below the one aperture when the hook is releasably connect to the support structure, and wherein the lower end of the second bar is below the lower end of the first bar; a connecting bar extending between the first bar and the second bar, and the connecting bar having flat first and second sides that extend through the one aperture when the hook is releasably connected to the support structure; a rear wall on the first bar, wherein the connecting bar is rigidly connected to the first bar to define the rear wall into a lower portion and an upper portion, wherein the lower portion is the portion of the first bar that is rearward and below the one aperture in the support structure when the hook is releasably connect to the support structure; and upper and lower ends of the rear wall, wherein the connecting bar is rigidly connected closer to the upper end of the rear wall such that the lower portion of the rear wall is longer than the upper portion of the rear wall; the hook of Claim 1, further comprising: a lower wall on the connecting bar that is positioned parallel to a longitudinal direction of the hook and perpendicular to a rear wall on the first bar and a forward wall on the second bar; the hook of Claim 5, further comprising: a  by a lower portion of the rear wall on the first bar and the lower wall on the connecting bar and the forward wall on the second bar; a convexly curved wall on the first bar that extends downwardly and convexly curves from a lower end of a forward wall between the first and second sides on the first bar; a hook for selectively connecting with a support structure defining a plurality of apertures, wherein the hook is repeatably and releasably connected to one aperture in the support structure, the hook comprising: a first bar having flat first and second sides and length that positions a portion of the first bar rearward and below the one aperture in the support structure when the hook is releasably connected to the support structure; and a second bar having a length that positions a portion of the second bar forward and below the one aperture when the hook is releasably connect to the support structure; a connecting bar extending between the first bar and the second bar, and the connecting bar having flat first and second sides that extend through the one aperture when the hook is releasably connected to the support structure; a rear wall on the first bar, wherein the connecting bar is rigidly connected to the first bar to define the rear wall into a lower portion and an upper portion, wherein the lower portion is the portion of the first bar that is rearward and below the one 7aperture in the support structure when the hook is releasably connect to the support structure; upper and lower ends of the rear wall, wherein the connecting bar is rigidly connected closer to the upper end of the rear wall such that the lower portion of the rear wall is longer than the upper portion of the rear wall; and a convexly curved wall on the first bar that extends downwardly and convexly curves from a lower end of a forward wall between the first and second sides on the first bar.


[AltContent: textbox (connecting bar
1st bar
1st bar lower end)][AltContent: arrow][AltContent: textbox (connecting bar lower wall)][AltContent: textbox (rear wall upper portion 1st bar)][AltContent: textbox (2nd bar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd bar lower end    rear wall lower portion 1st bar)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    345
    538
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: textbox (convexly curved wall)][AltContent: textbox (slot)][AltContent: arrow]
    PNG
    media_image2.png
    260
    273
    media_image2.png
    Greyscale






Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thomas 857,543. Thomas inherently discloses a method comprising: aligning a hook offset from a support structure defining a plurality of oblong apertures, wherein a first end of the hook is oriented closer to the support structure than a second end of the hook; moving the first end of the hook towards one oblong aperture in the plurality of oblong apertures (11); rotating the hook in a first direction about a transverse axis of the hook to angle a forward wall on a first bar on the hook slightly downward and a rear wall on the first bar (20/19) slightly upward; passing a portion the first bar through one of the oblong apertures; lifting the hook vertically with the portion of the first bar rearward of the support structure; rotating the hook in an opposite second direction about the transverse axis; lowering the hook vertically to receive the support structure in a slot defined between the first bar and a second bar on the hook to slidably connect the hook to the support structure; and disposing an upper wall on the first bar rearward and at a lower vertical height than a downwardly facing upper edge of the oblong aperture in the support structure (see figures 2, phantom lines); the method of Claim 15, wherein rotating the hook in the opposite second direction further comprises: passing a convexly curved surface on the first bar above an upwardly facing lower edge of the oblong aperture to dispose the first bar rearward from a rear surface of the support structure (see figure 2, in solid and fathom lines) ; the method of Claim 16, further comprising; contacting a lower wall of a connecting bar extending between the first and second bars on the hook with the upwardly facing lower edge of the oblong aperture; the method of Claim 16, further comprising: straddling the support structure through the oblong aperture with the first bar and the second bar on the hook such that the first and second . 

[AltContent: textbox (first end of hook moving toward oblong aperture (solid lines); then rotating hook (phantom lines))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper wall 1st bar at a lower vertical height than upper edge of aperture)][AltContent: arrow][AltContent: textbox (convexly curved surface)][AltContent: textbox (2nd bar)][AltContent: arrow][AltContent: textbox (slot between 1st bar and 2nd bar)][AltContent: arrow][AltContent: textbox (first bar forward wall
rearward wall)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image3.png
    802
    601
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamberg 6,487,978. Hamberg discloses all of the limitations of the claimed invention except for werein a thickness dimension of the slot is in a range from about 5/64 inch to about 1/4 inch and wherein the vertical length is in a range from about 7/32 inch to about 13/32 inch. It would have been obvious matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a thickness dimension of the slot is in a range from about 5/64 inch to about 1/4 inch and a vertical length of the first bar measured from the upper wall to the lower wall, wherein the vertical length is in a range from about 7/32 inch to about 13/32 inch for the purpose of fitting within the engineering design specifics according to the oblong apertures to allow the hook first bar and second bar to correspond and cooperate with the support structure to the allow the hook to fit within In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Hamberg as modified discloses wherein a vertical length of one aperture in the support structure is greater than the vertical length of the first bar measured from the upper wall to the lower wall.  

Allowable Subject Matter
Claim 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art in regards to claim 13, the prior art does not disclose a hook for selectively connecting with a support structure defining a plurality of apertures, wherein the hook is repeatably connected to one aperture in the support structure, the hook comprising: a first end opposite a second end defining a longitudinal direction therebetween; a first side opposite a second side defining a transverse direction therebetween that is orthogonal to the longitudinal direction; a top opposite a bottom defining a vertical direction therebetween that is orthogonal to the longitudinal direction and the transverse direction; a first bar having a length oriented in the vertical direction, and the first bar including an upper wall offset parallel to a lower wall, and a front wall extending vertically downward from a forward end of the upper wall, and a convexly curved wall connected to a lower end of the front wall curving approximately ninety degrees from the lower end of the front wall to the lower wall, and the first bar including a rear wall, and wherein the first bar is rectangular or square in cross section; 4a connecting bar rigidly connected to the rear wall of the first bar and extending outwardly therefrom in the longitudinal direction towards the second end and offset closer to the upper wall on the first bar than the lower wall of the first bar, and the connecting bar including a convexly curved upper wall curving approximately ninety degrees from the rear wall first bar, wherein the connection of the connecting bar to the rear wall of the first bar divides the rear wall of the first bar into an upper portion and a lower portion, and the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631